Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1999, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineli*939gible to receive unemployment insurance benefits because she refused an offer of suitable employment.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a home health care aide, was ineligible to receive unemployment insurance benefits because she declined offers of suitable employment. According to testimony and evidence presented on behalf of the employer, claimant refused numerous work assignments on April 2, 1998 citing a personal reason and claiming that the commute was too far. Although claimant maintained that no employment offers were conveyed to her, this presented a credibility issue for the Board to resolve (see, Matter of Palmer [Commissioner of Labor], 265 AD2d 787). Under the circumstances presented here, we find no reason to disturb the Board’s decision (see, Matter of Gibbs [Commissioner of Labor], 273 AD2d 672; Matter of Palmer [Commissioner of Labor], supra). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.